Citation Nr: 0904307	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dental implants and 
dentures.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied service connection for dental 
implants and dentures.  The RO in Phoenix, Arizona currently 
holds jurisdiction over the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in the context of claimant's seeking 
service connection for dental disorders, the record may 
reasonably raise claims for additional benefits.  For 
instance, a claim for service connection is also considered 
to be a claim for VA outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  Additionally, a claim for 
continuation of VA outpatient dental treatment was deemed to 
include a claim for an increased rating for a dental 
disability.  Grovhoug v. Brown, 7 Vet. App. 209 (1994).

As a result of this decision, the veteran has established his 
entitlement to Class II(a) dental treatment under 38 C.F.R. 
§ 17.161(c).  The Board finds that the record reasonably 
raises a claim for an increased rating under Diagnostic Code 
(DC) 9913 and potential entitlement to Class I dental 
treatment under 38 C.F.R. § 17.161(a).  

These issues are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's dental implants and partial dentures result 
from in-service facial trauma.


CONCLUSION OF LAW

Dental implants and partial dentures result from in-service 
trauma.  38 U.S.C.A. §§ 1712(a)(1)(c), 5107 (West 2002); 
38 C.F.R. § 17.161(c) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in this case essentially seeks continued VA 
treatment for the consequences of loss of teeth due to in-
service dental trauma.  

The provisions of 38 U.S.C.A. § 1712 provide the governing 
framework for entitlement to VA dental care.  The 
implementing regulation, 38 C.F.R. § 17.161, provides for 
different categories of VA dental treatment.  The Board 
limits its discussion to Class II(a) dental treatment for 
non-compensable service connected dental condition or 
disability resulting from combat wounds or service-connected 
trauma.  38 C.F.R. § 17.161(c).  As noted in the 
Introduction, the Board refers a claim for Class I treatment 
under 38 C.F.R. § 17.161(a) as well as a claim for an 
increased rating under DC 9913.  The significance of 
establishing service connection for a dental condition on the 
basis of service trauma is that a veteran will be eligible 
for perpetual VA dental care for the condition.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

The facts of this case may be briefly summarized.  The 
veteran incurred traumatic injury to the face in June 1960, 
resulting in fracture of the right mandible in the bicuspid 
region and fracture of the left mandible in the second molar 
region.  Prior to this injury, the veteran had been missing 
teeth # 1, 16, 17, 19, 30 and 32.  However, as a result of 
the trauma, tooth # 18 was extracted.

The veteran is service-connected for status post fracture of 
the mandible with partial lower lip paralysis, currently 
evaluated as 10 percent disabling.  A dental rating in 
February 1956 established service connection for tooth # 18 
due to trauma.

The veteran has a long history of authorized VA dental 
treatment.  A VA dental examination in August 1981 determined 
that the veteran had incurred traumatic injury to teeth # 6, 
7, 8, 9, 23 and 25 in service.  In 2004, the veteran was 
informed by the Ann Arbor, Michigan VA Medical Center that he 
was no longer eligible for dental treatment.  A July 2004 VA 
dental examination showed that the veteran was missing teeth 
# 2-15, 18-21, 23-26, and 28-31.  This examiner did not 
specify whether or not the veteran's loss of teeth were due 
to trauma.

The veteran underwent VA dental examination in January 2007, 
which has not been reviewed by the RO.  This examiner 
carefully reviewed the record, reiterating the August 1981 VA 
dental examination findings that the veteran had incurred 
traumatic injury to teeth # 6, 7, 8, 9, 23 and 25 in service.  
The veteran was noted to have 5 dental implants in the upper 
jaw, and a lower partial denture.  This examiner also 
provided opinion that the veteran's in-service jaw injury and 
trauma to his teeth contributed to his tooth loss.  However, 
the examiner did not specifically identify each individual 
tooth involved.

Clearly, the veteran's missing teeth # 1, 16, 17, 19, 30 and 
32 bear no relationship to in-service trauma.  The August 
1981 and January 2007 dental examinations also clearly 
demonstrate that the veteran incurred traumatic injury to 
teeth # 6, 7, 8, 9, 23 and 25 in service.  The January 2007 
VA dental examiner also opined that the veteran's in-service 
jaw injury and trauma to his teeth contributed to his tooth 
loss.  Furthermore, the veteran's long history of authorized 
VA dental treatment appears to reflect a belief on the part 
of the VA dentists that the veteran's dental implants and 
dentures resulted from a service-connected origin.

While none of the examiners have specified each tooth deemed 
lost as a result of trauma, the Board notes that such a 
finding is not necessary on this record.  The veteran's 
dental implants and dentures are clearly attributable, in 
part, due to in-service facial and the Board resolves any 
reasonable doubt in the veteran's favor.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt is resolved 
in the veteran's favor and the symptoms in question 
attributed to the service-connected disability).

The Board finds that the service and post-service medical 
record, as a whole, supports the veteran's claim of service 
connection for dental implants and dentures.  The appeal is 
granted.  

On receipt of his decision, the veteran is encouraged to 
contact the RO and his local VA Medical Center to determine 
the best way to expedite his need for appropriate VA dental 
treatment.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  In the event any noncompliance is 
found, given the favorable disposition of the appeal, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

ORDER

Entitlement to service connection for dental implants and 
partial dentures is established.


____________________________________________
JOHN L. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


